— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective October 9, 1974 because she lost her employment through misconduct in connection therewith. By letter of February 7, 1975 the employer advised the Unemployment Insurance Appeal Board that since her original employment the claimant’s job had changed, that she was unable to cope *698with pressure situations which arose from time to time, and that her discharge was changed from "Refusal to carry out management’s instructions” to "Not suited for position”. In the light of such advice, the finding of the board that claimant lost her employment through misconduct is not supported by substantial evidence. Decision reversed, and matter remitted to the board for further proceedings, with costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.